Bowie, C. J.,
delivered the opinion of this Court.
This appeal presents the question, whether the appellants are entitled to a lien, and the remedies for its satisfaction, prescribed by the Act of 1847, ch. 228, and its supplements.
The appellants, merchants of the city of Baltimore, furnished cotton in hales to the appellees, “The Cumberland Cotton Factory," in the year 1856, amounting to §1,269.34, which being unpaid, they filed their petition in the Court "below claiming a lien, and praying . the appointment of a receiver. They charge that at the time they furnished the eitton, the company was the owner of, and in possession of *491'«certain personal property, which is, and always was liable, since said raw cotton was furnished, to be sold for tbe benefit of the appellants, but that two executions were issued on November 5th, 1856, by certain stockholders therein named, ■•against the Cumberland Cotton. Factory, on two judgments, and that at sheriff’s gale under those executions, the property was purchased by tbe 00-defendants of the company, and is now in their possession. They pray the proceeds of the property may be applied to the payment of their claim-.
On the 28th of December, 1857, an order was passed requiring the defendants to show cause why a receiver should not be appointed and summons issued. The individual respondents, neither admitting nor denying the indebtedness .of the Company to the petitioners, in their answers insist that the sale to them by the sheriff, under the executions mentioned in the petition, was legal and valid, and aver, that if the petitioners have been injured by the negligence or action of the sheriff, their remedy is against him. They •aver that the third section of the Act of 1847, ch. 228, made it the duty of the sheriff to ascertain all outstanding liens, and exempt from levy a sufficiency of property to cover such indebtedness. But they deny that the petitioners have any right to tbe benefit of said Act, which was •passed for the protection of miners, mechanics, laborers and •others, employed in mines and manufactories in tbe county •of Allegany, and the petitioners, being merchants in the •city of Baltimore, are not within the purview of the Act, &c.
The Court below, waiving other objections, relied upon •in argument, held that the Act of 1847, ch. 228, and its supplements, conferred upon it a special limited jurisdiction, which must be strictly pursued, and the time prescribed by the law for the trial of the issues and appointment of a receiver having expired, the jurisdiction of the Court had ceased, wherefore the petition was dismissed. Whence this appeal.
*492The appellants insist that the proceeding is one in equity, the appointment of a receiver being the peculiar province of that Court, and that the restrictions as to the time of trying the issues and appointment of a receiver, were for the benefit of the creditors and directors, to promote dispatch, not to be literally enforced, as such a construction would enable defendants to defeat the purposes of the law or deprive parties of the means of proof.
It was further insisted, that although the law created a lien and pointed out a mode in which it might be enforced, yet it was a general lien and might be executed through the usual forms of a Court of Equity, in which liens were properly cognizable.
All these questions, although highly important and in-teresting, are posterior in order to the inquiry whether the petitioners are within the provisions of the law which creates a lien in hehalf of certain classes of creditors. The, intention of the Legislature is to be gathered from a consideration of every part of the Act. 2 Granch, 386.
For the purpose of ascertaining this intent, “the cause or necessity of making the Act or foreign circumstances may be considered.” Frazier vs. Warfield, 13 Md. Rep., 301. 4 G. & J., 152.
The object of the Act of 1847, ch. 228, is indicated by its title, viz. “An Act for the protection of miners, mechanics, laborers and others, employed in mines and manufactories in the county of Allegany, and for other purposes.”
The first section enacts, that if any individual, association or body corporate, engaged in mining or manufacturing within the county of Allegany, shall, for the space of ninety days, refuse to pay the daily, weekly or monthly wages, as the same may be due, of the persons in his or their employ, whether miners, mechanics, laborers, etc., or shall refuse for the period aforesaid, to pay the furnisher or furnishers of any ore, clay, coal “'or other raw material gen*493erally used in manufacturing establishments,” whether mills, workshops, brick-yards or furnaces, the amount contracted to be paid for such ore or other raw material, it shall be lawful upon petition of said miners, or of said furnishers Of ore, clay, coal or “other raw material,” for the Court, or judge of the proper judicial district in vacation, in which such mines or manufactories are situated, to appoint a receiver to take charge of the affairs of such individual or body corporate, that shall or may have refused to pay as aforesaid, with a view to their liquidation and settlement under and by authority of the Court.
Section 2nd prescribes the duty of the receiver, authorises him to take charge of all properly of the defaulting debtors of every description whatever, other than real estate, to sell the same and pay off the debts due to the persons in his or their employ, thereinbefore designated and included, and to the furnishers of ore, clay, coal or other raw material as aforesaid, provided that no attachment or execution, nor any mortgage, bond or deed, or bill of sale or deed of trust, nor other lien in the law, except such as had been theretofore provided, prior to the passage of that Act for the benefit of mechanics, shall reach, hold, bind or operate as a lien on the goods and chattels, property or effects of the debtor, to the prejudice of the persons in their employ, etc.
The third section requiring every sheriff having any attachment or execution in his hands, against the goods, etc., of any individual or corporation engaged in mining or manufacturing as aforesaid, carefully to examine and inquire whether the said individual or body corporate be indebted as aforesaid, and if so, to exempt from levy a sufficiency of the property of the character and kind therein mentioned, to discharge all such indebtedness in any event whatever, and if the persons in the employ of said individual or body corporate, or the furnisher or furnishers of *494ore, clay or other raw material, shall in any way suffer, he prejudiced or injured by refusal, to comply with the requirements of the Act, then the sheriff with their sureties, shall he liable for whatever injury or damage shall be done in consequence of such negligence.
It is apparent from these sections, taken collectively, the creditors entitled to a lien under the Act of 1847, must not only he of the particular classes enumerated, hut that those must have a residence in the county, for the time being.
The injunction upon the sheriff, carefully to examine and inquire whether such individuals or corporations engaged in mining or manufacturing, be indebted to such persons as thereinbefore described, could not be complied with, if it embraced non-resident furnishers of raw material.
The liens commenced by operation of law, as soon as the indebtedness accrued. No registry of such claims was required, and difficult as it might he^ to conform to the law, in cases of resident creditors, it would be impossible as to non-resident.
If the petitioners in this case, instead of proceeding against the corporation, had sued the sheriff and his sureties for non-compliance with the provisions of the third section, they could not have recovered, because the law. requires impossibilities of no one.
The petitioners being beyond the perview of the third section, we must presume the intention of the Legislature, in framing the preceding sections, was to include only the same classes of creditors, unless we attach a different meaning to the same words, when used in other parts of the Act. The context, however, of the preceding sections, as well as the title of the law, shows it was designed to he confined to creditors resident in the county of the enumerated classes.
*495( Decided March 12th, 1867.)
As llie petitioners are not among those entitled to the lien intended by the Acts referred to, it is unnecessary to inquire whether the proceedings were on the equity or law side of the Court, or might be enforced under its general or special jurisdiction. The record describes the proceedings as of the equity side of the Court, but if there was no lien, there was nothing for either jurisdiction to operate upon.

Decree affirmed.